DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the use claims do not purport to claim a process, machine, manufacture, or composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claims 8 and 9:  Claims 8 and 9 recites a use but does not recite any steps for carrying out the use and thus the claim is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertelo et al. (US 2013/0323416).
Considering Claims 1 and 2:  Bertelo et al. teaches a part (¶0042-44) comprising a polyetherketoneketone (¶0016) where the polyether ketone ketone is at least partially crystalline, and the crystals in the form I are greater than 40% by weight of the polyetherketoneketone, preferably 90% by weight (¶0032).
Considering Claims 3 and 5:  Bertelo et al. teaches the polyetherketoneketone as being greater than 60% by weight of the composition (other components are less than 40% by weight) (¶0033).
Considering Claim 4:  Bertelo et al. teaches the polyetherketoneketone as comprising 50 to 90% terephthalic units (¶0016).
Considering Claim 6:  Bertelo et al. teaches the composition as comprising fillers or additives (¶0033).
Considering Claim 7:  Bertelo et al. teaches the part as being a part requiring durability/intended to be subjected to friction (¶0042).
Considering Claim 10:  Bertelo et al. teaches shaping the polyetherether ketone (¶0042) and teaches crystallization of the polyetherketoneketone in form 1 (¶0052-54).
Considering Claim 12:  Bertelo et al. teaches a heat treatment stage after the shaping step (¶0046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bertelo et al. (US 2013/0323416) as applied to claim 1 above, and further in view of Huskamp et al. (US 8,709,330).
Considering Claims 7-9:  Bertelo et al. teaches the part of claim 1 as shown above.
	Bertelo et al. does not teach the part as being an aircraft part.  However, Huskamp et al. teaches forming an aircraft part from polyetherketoneketone (7:35-45), where the aircraft part is exposed to temperatures of up to 225 ºC (1:29-38).  Bertelo et al. and Huskamp et al. are analogous art as they are concerned with the same field of endeavor, namely polyetherketoneketone polymers.  It would have been obvious to a person having ordinary skill in the art to have used the powder of Bertelo et al. to prepare an aircraft part, as in Huskamp et al., and the motivation to do so would avhe been, as Huskamp et al. suggests, it is suitable for the temperature conditions and mechanical requirements for the airplane part (1:29-50).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP § 2144.07.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bertelo et al. (US 2013/0323416) as applied to claim 10 above, and further in view of Decraemer et al. (US 2016/0108229).
Considering Claim 11:  Bertelo et al. teaches the process of claim 10 as shown above.  
	Bertelo et al. does not teach the shaping as being injection molding, injection/compression molding, or extrusion.  However, Decraemer et al. teaches using extrusion to form parts from polyetherketoneketones (¶0002).  Bertelo et al. and Decraemer et al. are analogous art as they are concerned with the same field of endeavor, namely polyetherketoneketone compositions.  It would have been obvious to a person having ordinary skill in the art to have used the extrusion shaping of Decraemer et al. in the place of the laser sintering of Bertelo et al., and the motivation to do so would have been, as Decraemer et al. suggests, they are known equivalents for shaping polyetherketoneketones.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767